Exhibit 10.1
EXECUTIVE PERFORMANCE RSU AWARD AGREEMENT
     This Executive Performance RSU Award Agreement (the “Agreement”) is hereby
entered effective as of _____________________, (the “Effective Date”), by and
between Fuel Tech, Inc. (the “Company” or “Fuel Tech” or “FTI”), and
_________________ (the “Participant”). Any term capitalized but not defined in
this Agreement will have the meaning set forth in the Fuel Tech, Inc. Incentive
Plan, as amended (the “Plan”).
     1. Purpose. The purpose of this Agreement is, among other things, to align
the Participant’s interests with the interests of the Company and its
stockholders in the long-term growth of the Company and to reward the
Participant for his continued employment and service to the Company in the
future and his compliance with the Company’s policies (including, without
limitation, the Company’s Code of Business Ethics and Conduct), to protect the
Company’s interests in non-public, confidential and/or proprietary information,
products, trade secrets, customer relationships, and other legitimate business
interests. In view of these purposes, this Agreement, issued pursuant to
Section 6.6 of the Plan, provides the Participant the opportunity to receive an
executive performance RSU award in the manner and on the terms, conditions and
amounts set forth in this Agreement (“Executive Performance RSU”).
2. Executive Performance RSU Award. For purposes of the Executive Performance
RSU Award calculations set forth below in this Agreement, the Company’s
Compensation and Nominating Committee (the “Committee”), in the exercise of its
business judgment under the Plan, approved a total target number of executive
performance RSUs made up of three target RSU amount components. The three
components of the Executive Performance RSU Award (each of them an Award under
the Plan) are: Look-Back RSUs, Revenue Growth RSUs, and TSR Performance RSUs (as
each of those terms are defined below).
     3. Look-Back RSUs. For purposes of this Agreement, the Committee approved a
Target Look-Back RSU Amount of _____________ RSUs. No later than ninety
(90) days after the end of the Performance Period, the Committee, in its sole
discretion, shall award the Participant a number of RSUs of between zero and the
Target Look-Back RSU Amount (“Look-Back RSUs”), on the Determination Date (as
defined below).
     (a) Performance Assessment. The Committee, in its business judgment, may
approve the Company awarding none, some or all of the Target Look-Back RSU
Amount to the Participant based on the Committee’s subjective, qualitative
assessment of the Participant’s overall performance during the Performance
Period. The determination and approval by the Committee of what portion, if any,
of the Target Look-Back RSU Amount shall be awarded to the Participant may
include a variety of factors considered by the Committee in its sole discretion,
including one or more of the equity award determination factors listed in
Exhibit A to this Agreement.
     (b) Determination Date. All Look-Back RSU Awards will be made on the
Determination Date, subject to the terms and conditions of the Plan and this
Agreement, including the vesting schedule set forth in Section 3(d) below,
provided that the Participant’s status as a Participant under this Agreement has
not terminated before the Determination Date.

 



--------------------------------------------------------------------------------



 



     (c) Employment Termination. If the Participant’s status as a Participant
under this Agreement (e.g., termination of employment with the Company)
terminates for any reason before the Determination Date, other than death or
becoming Totally Disabled, no Look-Back RSUs will be awarded to the Participant,
except as provided in Section 3(e) below. If the Participant’s status as a
Participant under this Agreement terminates before the Determination Date due to
death or becoming Totally Disabled, the Committee shall determine, in its sole
discretion, whether to award none, some or all of the Target Look-Back RSUs to
the Participant. If the Participant’s status as a Participant under this
Agreement terminates on or after the Determination Date, but before the
Look-Back RSUs have fully vested under Section 3(d) or (e) below:
     (i) If the Participant’s employment is terminated by the Company for Cause
(as defined below), the Participant will forfeit all Look-Back RSUs, including
any Look-Back RSUs that have vested under Section 3(d);
     (ii) If the Participant terminates employment due to death or becoming
Totally Disabled, the Participant will vest in any Look-Back RSUs that have not
vested under Section 3(d) or (e), and on a date within thirty (30) days of the
employment termination, determined by the Committee or Board, as applicable, the
Company will distribute Shares to the Participant equal to the full number of
Look-Back RSUs that were awarded to the Participant, regardless of whether or
not the Participant had elected to defer under Section 3(f) below;
     (iii) If the Participant’s employment is terminated other than (A) due to
death or becoming Totally Disabled, or (B) by the Company for Cause, the
Participant will forfeit any Look-Back RSUs that have not vested under Section
3(d) or (e), and on a date within thirty (30) days of the employment
termination, determined by the Committee or Board, as applicable, the Company
will distribute Shares to the Participant equal to the number of Look-Back RSUs
that already have vested, regardless of whether or not the Participant had
elected to defer under Section 3(f) below.
     (d) Installment Vesting. Any Look-Back RSUs awarded on the Determination
Date shall vest in three installments, as follows: (i) one-third of the total
Look-Back RSUs awarded shall vest thirteen (13) months after the Determination
Date, (ii) one-third shall vest on the second anniversary of the Determination
Date, and (iii) the remaining one-third shall vest on the third anniversary of
the Determination Date, in each case, provided that the Participant’s status as
a Participant under this Agreement has not terminated before the applicable
vesting date.
     (e) Change in Control. In the event of a Change of Control before the
Determination Date for Look-Back RSUs, the Committee shall determine, in its
sole discretion, whether to award none, some or all the Target Look-Back RSUs to
the Participant under this Agreement and whether to accelerate the vesting of
those Look-Back RSUs it so awards. In the event of a Change of Control on or
after the Determination Date for Look-Back RSUs, but before the Look-Back RSUs
awarded to the Participant, if any, have fully vested under Sections 3(c) or
(d), if the Participant’s status as a Participant under this Agreement has not
terminated before the effective date

2



--------------------------------------------------------------------------------



 



of the Change in Control, the Look-Back RSUs awarded to the Participant will
fully vest on a date before the effective date of the Change in Control,
determined by the Committee or Board, as applicable, unless (i) the Company is
the surviving entity and any adjustments necessary to preserve the value of the
Participant’s outstanding Look-Back RSUs have been made, or (ii) the Company’s
successor at the time of the Change in Control irrevocably assumes the Company’s
obligations under the Plan and this Agreement or replaces the Participant’s
outstanding Look-Back RSUs with an award of equal or greater value and having
terms and conditions no less favorable to the Participant than those applicable
to the Participant’s Look-Back RSUs immediately prior to the Change in Control;
provided, that, if the Participant’s status as a Participant under this
Agreement has not terminated before the effective date of the Change in Control
and the Participant’s Look-Back RSUs do not become fully vested upon the Change
of Control because of the foregoing provisions of this paragraph (e), the
Participant’s Look-Back RSUs nonetheless will become fully vested if, within two
years after the effective date of the Change of Control, the Company or its
successor terminates the Participant’s employment other than for Cause or the
Participant terminates his employment for Good Reason (as defined below). If the
Participant terminates employment following a Change in Control due to death or
becoming Totally Disabled, the Participant will vest in any Look-Back RSUs that
have not previously vested. On a date determined by the Committee or Board, as
applicable, within thirty (30) days of the Change of Control, the Company will
distribute Shares to the Participant equal to the number of any Look-Back RSUs
that are or have become vested, regardless of whether or not the Participant had
elected to defer under Section 3(f) below.
     (f) Deferral of Share Distribution. The Participant may elect to defer the
receipt of Shares beyond the vesting date of the underlying Look-Back RSUs in
Section 3(d) above, by written election on the Company’s then-current Deferral
Election Form, filed no earlier than the Determination Date and no later than
thirty (30) days after the Determination Date for the Look-Back RSUs. Any
deferral period must be expressed as a number of whole years, not less than five
(5) or more than ten (10), beginning on the Determination Date. Any such
deferral election shall apply to the receipt of all Shares underlying the
Look-Back RSUs under this Agreement; for example, a deferral period of seven
(7) years would result in the Participant receiving all Shares underlying the
vested Look-Back RSUs seven (7) years from the Determination Date regardless of
the fact that the Look-Back RSUs under this Agreement may have vested at
differing times. If a Participant elects a deferral period but thereafter the
Participant’s status as a Participant terminates after the Look-Back RSUs vest
but before the elected deferral period expires, then, subject to the forfeiture
provisions of Sections 7 and 10, distribution of the Participant’s Shares
underlying the Look-Back RSUs will occur within thirty (30) days after the date
the Participant’s status as such terminates. If a Participant elects a deferral
period but thereafter a Change in Control occurs after the Look-Back RSUs vest
but before the elected deferral period expires, then, subject to the forfeiture
provisions of Sections 7 and 10, distribution of the Participant’s Shares
underlying the Look-Back RSUs will occur on a date to be determined by the
Committee or the Board, as applicable, immediately prior to the effective time
of the Change in Control.

3



--------------------------------------------------------------------------------



 



     4. Revenue Growth RSUs. For purposes of this Agreement, the Committee
approved a Target Revenue Growth RSU Amount of _____________ RSUs. After the
completion of the Performance Period the Committee shall award the Participant a
number of RSUs of between zero and up to 150% of the Target Revenue Growth RSU
Amount (“Revenue Growth RSUs”), on the Determination Date.
     (a) Revenue Growth Measurement. During the Performance Period, the
Company’s Revenue Growth will be measured against the Revenue Growth of the Peer
Group Companies. As soon as practicable after the Peer Group Companies have
reported their Revenue Growth for the Performance Period, the Committee shall
compare the Company’s Revenue Growth for the Performance Period with that of the
Peer Group Companies. The Peer Group Companies will be ranked by Revenue Growth
and then divided into four quartiles. The Committee will evaluate the Company’s
Revenue Growth performance in light of those rankings and shall approve the
issuance to the Participant a number of Revenue Growth RSUs determined as
follows:
     (i) if the Company’s Revenue Growth performance places it in the fourth
(lowest) quartile of the Peer Group Companies, no RSUs will be awarded;
     (ii) if the Company’s Revenue Growth performance places it in the third
quartile of the Peer Group Companies, then a number of RSUs equal to 50% of the
Target Revenue Growth RSU Amount will be awarded;
     (iii) if the Company’s Revenue Growth performance places it in the second
quartile of the Peer Group Companies, then a number of RSUs equal to 100% of the
Target Revenue Growth RSU Amount will be awarded; and
     (iv) if the Company’s Revenue Growth performance places it in the first
(highest) quartile of the Peer Group Companies, then a number of RSUs equal to
150% of the Target Revenue Growth RSU Amount will be awarded.
     (b) Determination Date. Any Revenue Growth RSU awards made as a result of
the Company’s Revenue Growth performance will be made on the Determination Date,
subject to the terms and conditions of the Plan and this Agreement, including
the vesting schedule set forth in Section 4(d) below, provided that the
Participant’s status as a Participant under this Agreement has not terminated
before the Determination Date.
     (c) Employment Termination. If the Participant’s status as a Participant
under this Agreement terminates for any reason before the Determination Date,
other than the Participant’s (i) termination by the Company without Cause,
(ii) death, or (iii) becoming Totally Disabled, no Revenue Growth RSUs will be
awarded to the Participant, except as provided in Section 4(e) below. If, before
the Determination Date, the Participant’s status as a Participant under this
Agreement is terminated by the Company without Cause, or due to death or
becoming Totally Disabled, the Participant will be awarded a number of vested
Revenue Growth RSUs, determined as follows: (A) the Company shall determine the
number of Revenue Growth RSUs that would have been awarded to the Participant as
a percentage of the Target Revenue Growth RSU Amount, based on the Company’s
Revenue Growth as of his employment termination measured against the Revenue

4



--------------------------------------------------------------------------------



 



Growth of the Peer Group Companies on that date, according to the metrics of
Section 4(a) above, then (B) the Company shall multiply that number by a
fraction, the numerator of which is the number of months of employment during
the Performance Period the Participant had completed as of the date of his
employment termination and the denominator of which is thirty-six (36). If the
Participant’s status as a Participant under this Agreement terminates on or
after the Determination Date, but before the Revenue Growth RSUs have fully
vested under Section 4(d) or (e) below:
     (i) If the Participant’s employment is terminated by the Company for Cause,
the Participant will forfeit all Revenue Growth RSUs, including any Revenue
Growth RSUs that have vested under Section 4(d);
     (ii) If the Participant terminates employment due to death or becoming
Totally Disabled, the Participant will vest in any Revenue Growth RSUs that have
not vested under Section 4(d) or (e), and on a date within thirty (30) days of
the employment termination, determined by the Committee or Board, as applicable,
the Company will distribute Shares to the Participant equal to the full number
of Revenue Growth RSUs that were awarded to the Participant, regardless of
whether or not the Participant had elected to defer under Section 4(f) below;
     (iii) If the Participant’s employment is terminated other than (A) due to
death or becoming Totally Disabled, or (B) by the Company for Cause, the
Participant will forfeit any Revenue Growth RSUs that have not vested under
Section 4(d) or (e), and on a date within thirty (30) days of the employment
termination, determined by the Committee or Board, as applicable, the Company
will distribute Shares to the Participant equal to the number of Revenue Growth
RSUs that already have vested, regardless of whether or not the Participant had
elected to defer under Section 4(f) below.
     (d) Installment Vesting. Any Revenue Growth RSUs awarded on the
Determination Date shall vest in two installments, as follows: (i) two-thirds of
the total Revenue Growth RSUs awarded shall immediately vest on the
Determination Date, and (ii) the remaining one-third shall vest on the first
anniversary of the Determination Date, in each case provided that the
Participant’s status as a Participant under this Agreement has not terminated
before the applicable vesting date.
     (e) Change in Control. In the event of a Change of Control before the
Determination Date for Revenue Growth RSUs, the Committee shall determine, in
its sole discretion, whether to award none, some or all of the Target Revenue
Growth RSU Amount to the Participant under this Agreement and whether to
accelerate the vesting of those Revenue Growth RSUs it so awards; provided that,
in no event shall the Participant be awarded a number of vested Revenue Growth
RSUs that is less than the number determined as follows: (A) the Company shall
determine the number of Revenue Growth RSUs that would have been awarded to the
Participant as a percentage of the Target Revenue Growth RSU Amount, based on
the Company’s Revenue Growth as of the date of the Change in Control measured
against the Revenue Growth of the Peer Group Companies on that date, according
to the metrics of Section 4(a) above, then (B) the Company shall multiply that
number by a fraction, the numerator of which is the number

5



--------------------------------------------------------------------------------



 



of months of employment during the Performance Period the Participant had
completed as of the date of the Change in Control and the denominator of which
is thirty-six (36). In the event of a Change of Control on or after the
Determination Date, but before the Revenue Growth RSUs awarded to the
Participant, if any, have fully vested under Sections 4(c) or (d), if the
Participant’s status as a Participant under this Agreement has not terminated
before the effective date of the Change in Control, the Revenue Growth RSUs
awarded to the Participant will fully vest on a date before the effective date
of the Change in Control, determined by the Committee or Board, as applicable,
unless (i) the Company is the surviving entity and any adjustments necessary to
preserve the value of the Participant’s outstanding Revenue Growth RSUs have
been made, or (ii) the Company’s successor at the time of the Change in Control
irrevocably assumes the Company’s obligations under the Plan and this Agreement
or replaces the Participant’s outstanding Revenue Growth RSUs with an award of
equal or greater value and having terms and conditions no less favorable to the
Participant than those applicable to the Participant’s Revenue Growth RSUs
immediately prior to the Change in Control; provided, that, if the Participant’s
status as a Participant under this Agreement has not terminated before the
effective date of the Change in Control and the Participant’s Revenue Growth
RSUs do not become fully vested upon the Change of Control because of the
foregoing provisions of this paragraph (e), the Participant’s Revenue Growth
RSUs nonetheless will become fully vested if, within two years after the
effective date of the Change of Control, the Company or its successor terminates
the Participant’s employment other than for Cause or the Participant terminates
his employment for Good Reason (as defined below). If the Participant terminates
employment following a Change in Control due to death or becoming Totally
Disabled, the Participant will vest in any Revenue Growth RSUs that have not
previously vested.
     (f) Deferral of Share Distribution. The Participant may elect to defer the
receipt of Shares beyond the vesting date of the underlying Revenue Growth RSUs
in Section 4(d) above, by written election on the Company’s then-current
Deferral Election Form, filed no earlier than the Determination Date and no
later than thirty (30) days after the Determination Date for the Revenue Growth
RSUs. Any deferral period must be expressed as a number of whole years, not less
than five (5) or more than ten (10), beginning on the Determination Date. Any
such deferral election shall apply to the receipt of all Shares underlying the
Revenue Growth RSUs under this Agreement; for example, a deferral period of
seven (7) years would result in the Participant receiving all Shares underlying
the vested Revenue Growth RSUs seven (7) years from the Determination Date
regardless of the fact that the Revenue Growth RSUs under this Agreement may
have vested at differing times. If a Participant elects a deferral period but
thereafter the Participant’s status as a Participant terminates after the
Revenue Growth RSUs vest but before the elected deferral period expires, then,
subject to the forfeiture provisions of Sections 7 and 10, distribution of the
Participant’s Shares underlying the Revenue Growth RSUs will occur within thirty
(30) days after the date the Participant’s status as such terminates. If a
Participant elects a deferral period but thereafter a Change in Control occurs
after the Revenue Growth RSUs vest but before the elected deferral period
expires, then, subject to the forfeiture provisions of Sections 7 and 10,
distribution of the Participant’s Shares underlying the Revenue Growth RSUs will
occur on a date to

6



--------------------------------------------------------------------------------



 



be determined by the Committee or the Board, as applicable, immediately prior to
the effective time of the Change in Control.
     5. TSR Performance RSUs. For purposes of this Agreement, the Committee
approved a Target TSR Performance RSU Amount of _____________ RSUs. After the
completion of the Performance Period the Committee shall award the Participant a
number of RSUs of between zero and up to 150% of the Target TSR Performance RSU
Amount (“TSR Performance RSUs”), on the Determination Date (as defined below).
     (a) TSR Performance Measurement. During the Performance Period, the
Company’s TSR performance will be measured against the TSR performance of the
Peer Group Companies. As soon as practicable after the Peer Group Companies have
reported their TSR performance for the Performance Period, the Committee shall
compare the Company’s TSR performance for the Performance Period with that of
the Peer Group Companies. The Peer Group Companies will be ranked by TSR
performance, and then divided into four quartiles. The Committee will evaluate
the Company’s TSR performance in light of those rankings and shall approve the
issuance to the Participant a number of TSR performance RSUs determined as
follows:
     (i) if the Company’s TSR performance places it in the fourth
(lowest) quartile of the Peer Group Companies, no RSUs will be awarded;
     (ii) if the Company’s TSR performance places it in the third quartile of
the Peer Group Companies, then a number of RSUs equal to 50% of the Target TSR
Performance RSU Amount will be awarded;
     (iii) if the Company’s TSR performance places it in the second quartile of
the Peer Group Companies, then a number of RSUs equal to 100% of the Target TSR
Performance RSU Amount will be awarded; and
     (iv) if the Company’s TSR performance places it in the first
(highest) quartile of the Peer Group Companies, then a number of RSUs equal to
150% of the Target TSR Performance RSU Amount will be awarded.
     (b) Determination Date. Any TSR Performance RSU awards made as a result of
the Company’s TSR performance will be made on the Determination Date, subject to
the terms and conditions of the Plan and this Agreement, including the vesting
schedule set forth in Section 5(d) below, provided that the Participant’s status
as a Participant under this Agreement has not terminated before the
Determination Date.
     (c) Employment Termination. If the Participant’s status as a Participant
under this Agreement terminates for any reason before the Determination Date,
other than the Participant’s (i) termination by the Company without Cause,
(ii) death, or (iii) becoming Totally Disabled, no TSR Performance RSUs will be
awarded to the Participant, except as provided in Section 5(e) below. If, before
the Determination Date, the Participant’s status as a Participant under this
Agreement is terminated by the Company without Cause, or due to death or
becoming Totally Disabled, the Participant will be awarded a number of vested
TSR Performance RSUs, determined as follows: (A) the Company shall determine the
number of RSUs that would have been awarded to the Participant as a

7



--------------------------------------------------------------------------------



 



percentage of the Target TSR Performance RSU Amount, based on the Company’s TSR
Performance as of his employment termination measured against the TSR
Performance of the Peer Group Companies on that date, according to the metrics
of Section 5(a) above, then (B) the Company shall multiply that number by a
fraction, the numerator of which is the number of months of employment during
the Performance Period the Participant had completed as of the date of his
employment termination and the denominator of which is thirty-six (36). If the
Participant’s status as a Participant under this Agreement terminates on or
after the Determination Date, but before the TSR Performance RSUs have fully
vested under Section 5(d) or (e) below:
     (i) If the Participant’s employment is terminated by the Company for Cause,
the Participant will forfeit all TSR Performance RSUs, including any TSR
Performance RSUs that have vested under Section 5(d);
     (ii) If the Participant terminates employment due to death or becoming
Totally Disabled, the Participant will vest in any TSR Performance RSUs that
have not vested under Section 5(d) or (e), and on a date within thirty (30) days
of the employment termination, determined by the Committee or Board, as
applicable, the Company will distribute Shares to the Participant equal to the
full number of TSR Performance RSUs that were awarded to the Participant,
regardless of whether or not the Participant had elected to defer under Section
5(f) below;
     (iii) If the Participant’s employment is terminated other than (A) due to
death or becoming Totally Disabled, or (B) by the Company for Cause, the
Participant will forfeit any TSR Performance RSUs that have not vested under
Section 5(d) or (e), and on a date within thirty (30) days of the employment
termination, determined by the Committee or Board, as applicable, the Company
will distribute Shares to the Participant equal to the number of TSR Performance
RSUs that already have vested, regardless of whether or not the Participant had
elected to defer under Section 5(f) below.
     (d) Installment Vesting. Any TSR Performance RSUs awarded on the
Determination Date shall vest in two installments, as follows: (i) two-thirds of
the total TSR Performance RSUs awarded shall immediately vest on the
Determination Date, and (ii) the remaining one-third shall vest on the first
anniversary of the Determination Date, in each case, provided that the
Participant’s status as a Participant under this Agreement has not terminated
before the applicable vesting date.
     (e) Change in Control. In the event of a Change of Control before the
Determination Date for TSR Performance RSUs, the Committee shall determine, in
its sole discretion, whether to award none, some or all of the Target TSR
Performance RSU Amount to the Participant under this Agreement, and whether to
accelerate the vesting of those TSR Performance RSUs it so awards; provided
that, in no event shall the Participant be awarded a number of vested TSR
Performance RSUs that is less than the number determined as follows: (A) the
Company shall determine the number of TSR Performance RSUs that would have been
awarded to the Participant as a percentage of the Target TSR Performance RSU
Amount, based on the Company’s TSR Performance as

8



--------------------------------------------------------------------------------



 



of the date of the Change in Control measured against the TSR Performance of the
Peer Group Companies on that date, according to the metrics of Section 5(a)
above, then (B) the Company shall multiply that number by a fraction, the
numerator of which is the number of months of employment during the Performance
Period the Participant had completed as of the date of the Change in Control and
the denominator of which is thirty-six (36). In the event of a Change of Control
on or after the Determination Date, but before the TSR Performance RSUs awarded
to the Participant, if any, have fully vested under Sections 5(c) or (d), if the
Participant’s status as a Participant under this Agreement has not terminated
before the effective date of the Change in Control, the TSR Performance RSUs
awarded to the Participant will fully vest on a date before the effective date
of the Change in Control, determined by the Committee or Board, as applicable,
unless (i) the Company is the surviving entity and any adjustments necessary to
preserve the value of the Participant’s outstanding TSR Performance RSUs have
been made, or (ii) the Company’s successor at the time of the Change in Control
irrevocably assumes the Company’s obligations under the Plan and this Agreement
or replaces the Participant’s outstanding TSR Performance RSUs with an award of
equal or greater value and having terms and conditions no less favorable to the
Participant than those applicable to the Participant’s TSR Performance RSUs
immediately prior to the Change in Control; provided, that, if the Participant’s
status as a Participant under this Agreement has not terminated before the
effective date of the Change in Control and the Participant’s TSR Performance
RSUs do not become fully vested upon the Change of Control because of the
foregoing provisions of this paragraph (e), the Participant’s TSR Performance
RSUs nonetheless will become fully vested if, within two years after the
effective date of the Change of Control, the Company or its successor terminates
the Participant’s employment other than for Cause or the Participant terminates
his employment for Good Reason. If the Participant terminates employment
following a Change in Control due to death or becoming Totally Disabled, the
Participant will vest in any TSR Performance RSUs that have not previously
vested.
     (f) Deferral of Share Distribution. The Participant may elect to defer the
receipt of Shares beyond the vesting date of the underlying TSR Performance RSUs
in Section 5(d) above, by written election on the Company’s then-current
Deferral Election Form, filed no earlier than the Determination Date and no
later than thirty (30) days after the Determination Date for the TSR Performance
RSUs. Any deferral period must be expressed as a number of whole years, not less
than five (5) or more than ten (10), beginning on the Determination Date. Any
such deferral election shall apply to the receipt of all Shares underlying the
TSR Performance RSUs under this Agreement; for example, a deferral period of
seven (7) years would result in the Participant receiving all Shares underlying
the vested TSR Performance RSUs seven (7) years from the Determination Date
regardless of the fact that the TSR Performance RSUs under this Agreement may
have vested at differing times. If a Participant elects a deferral period but
thereafter the Participant’s status as a Participant terminates after the TSR
Performance RSUs vest but before the elected deferral period expires, then,
subject to the forfeiture provisions of Sections 7 and 10, distribution of the
Participant’s Shares underlying the TSR Performance RSUs will occur within
thirty (30) days after the date the Participant’s status as such terminates. If
a Participant elects a deferral period but thereafter a Change in Control occurs
after the TSR Performance RSUs vest but before

9



--------------------------------------------------------------------------------



 



the elected deferral period expires, then, subject to the forfeiture provisions
of Sections 7 and 10, distribution of the Participant’s Shares underlying the
TSR Performance RSUs will occur on a date to be determined by the Committee or
the Board, as applicable, immediately prior to the effective time of the Change
in Control.
     6. Distribution of Shares. As soon as practicable after the Participant’s
Distribution Date, the Company may either (i) issue to the Participant or the
Participant’s personal representative a Share certificate, (ii) deposit Shares
with an online broker or other service provider contracted by the Company for
such purpose, or (iii) handle such Shares according to the terms of a Change in
Control, subject to Sections 7 and 10 below, but each such issuance subject to
compliance to the satisfaction of the Committee with all requirements under
applicable laws or regulations in connection with such issuance, and with the
requirements hereof and of the Plan. Until Shares have been issued to the
Participant under this Section, the Participant shall not have any rights as a
holder of the Shares underlying any component of this Executive Performance RSU
Award including but not limited to voting rights or dividends, if and when the
Company declares same.
     7. Adjustment of Executive Performance RSU Award. In the event that the
Company or one or more of the Peer Group Companies is required to prepare an
accounting restatement due to the material noncompliance with any financial
reporting requirement under the federal securities laws the Committee, in good
faith and subject to its sole discretion, may reduce or increase the number of
RSUs awarded to the Participant under this Agreement to reflect the number of
RSUs that would have been awarded to the Participant under the accounting
restatement. At all times and regardless of the date of adoption any RSU target
amounts established, RSUs awarded and Shares distributed under this Agreement
shall be subject to any compensation recovery policy adopted by the Company to
comply with applicable law or to comport with good corporate governances
practices as determined by the Committee in its sole discretion, as such policy
may be amended from time to time. The Company’s remedies and rights under this
Section 7 shall be in addition to any other remedies or rights that the Company
shall have, and any penalties or restrictions that may apply, under state or
federal law, or any employment or other agreement.
     8. Changes in Capital or Corporate Structure. In the event of any change in
the outstanding shares of common stock of the Company by reason of a
recapitalization, reclassification, reorganization, stock split, reverse stock
split, combination of shares, stock dividend or similar transaction the
Committee or Board, as applicable, shall proportionately adjust, in a manner
deemed equitable by the Committee or Board, as applicable, in its sole
discretion, the number of RSUs held by the Participant under this Agreement, in
accordance with the Plan.
     9. Nontransferability. A Participant’s rights under this Agreement, RSUs
awarded under this Agreement and any rights and privileges pertaining to either
of them, may not be transferred, assigned, pledged or hypothecated in any
manner, by operation of law or otherwise, other than by will or by the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process.
     10. Non-Competition and Non-Solicitation Restrictive Covenants. In order to
protect the Confidential Information (as defined below), customer relationships,
and other legitimate

10



--------------------------------------------------------------------------------



 



business interests of the Company, during the Participant’s status as such under
this Agreement and for twelve (12) months following the termination of his or
her status as a Participant under this Agreement (e.g., termination of
employment with the Company) the Participant will not, directly or indirectly,
as an employee, agent, member, director, partner, consultant or contractor or in
any other individual or representative capacity: (a) solicit any Protected
Individual (as defined below) for other employment or engagement, induce or
attempt to induce any Protected Individual to terminate his or her employment,
hire or engage any Protected Individual, or otherwise interfere or attempt to
interfere in any way in the relationship between the Company and such Protected
Individual; or (b) solicit or provide competitive products or services to any
Customer (as defined below) or Prospective Customer (as defined below) or
otherwise interfere or attempt to interfere in any way in the relationship
between the Company and any Customer or Prospective Customer. Because the
Company’s business is global in scope, the Participant understands and agrees
that these restrictions apply worldwide.
     The Participant agrees that in the event of a breach or threatened breach
of any of the covenants contained in this Section 10, in addition to any other
penalties or restrictions that may apply under any employment agreement, state
law, or otherwise the Participant shall forfeit, upon written notice to such
effect from the Company: (i) any rights to receive an Executive Performance RSU
Award under this Agreement, (ii) any and all RSUs awarded to him or her under
the Plan and this Agreement, including vested RSUs or Shares; (iii) any Shares
acquired under this Award, and (iv) any profit the Participant has realized on
the vesting or sale of any Shares acquired under this Award, which the
Participant may be required to repay to the Company). The forfeiture provisions
of this Section 10 shall continue to apply, in accordance with their terms,
after the provisions of any employment or other agreement between the Company
and the Participant have lapsed. The Participant consents and agrees that if the
Participant violates or threatens to violate any provisions of this Section 10,
the Company or its successors in interest shall be entitled, in addition to any
other remedies that they may have, including money damages, to an injunction to
be issued by a court of competent jurisdiction restraining the Participant from
committing or continuing any violation of this Section 10. In the event that the
Participant is found to have breached any provision set forth in this Section 10
or elsewhere in this Agreement, the time period provided for in that provision
shall be deemed tolled (i.e., it will not begin to run) for so long as the
Participant was in violation of that provision.
     11. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.
     12. Tax Consequences and Withholding. Nothing contained herein shall be
construed as a promise, guarantee, or other representation by the Company of any
particular tax effect nor shall the Company be liable for any taxes, penalties,
or other amounts incurred by the Participant. The Company may withhold from any
Shares that it is required to deliver under this Agreement the number of Shares
sufficient to satisfy applicable withholding requirements under any applicable
federal, state, local or foreign law, rule or regulation if any. The Participant
acknowledges that he/she has had sufficient opportunity to review with his/her
own tax advisors the federal, state, local, and foreign tax consequences of the
transactions contemplated by this Agreement. The Participant acknowledges he/she
must rely solely on such advisors and not on

11



--------------------------------------------------------------------------------



 



any statement or representations of the Company or any of its agents. The
Participant understands that he/she (and not the Company) shall be responsible
for any tax liability that may arise as a result of the transactions
contemplated by the Agreement.
     13. No Limitation on the Company’s Rights. The awarding of RSUs shall not
in any way affect the Company’s right or power to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets. The terms and provisions of this Agreement that
provide for the Participant to forfeit Executive Performance RSUs in the event
of a termination for Cause, shall be in addition to any other remedies or rights
that the Company shall have, and any penalties or restrictions that may apply,
under state or federal law, or any employment or other agreement.
     14. Plan and Agreement Not a Contract of Employment or Service. Neither the
Plan nor this Agreement is a contract of employment or service, and no terms of
the Participant’s employment or service will be affected in any way by the Plan,
this Agreement or related instruments, except to the extent specifically
expressed therein. Neither the Plan nor this Agreement will be construed as
conferring any legal rights to the Participant to continue in the employment or
service with the Company or any subsidiary or affiliate thereof.
     15. Entire Agreement and Amendment. This Agreement is the entire Agreement
between the parties to it, and all prior oral and written representations are
merged in this Agreement. This Agreement may be amended, modified or terminated
only by written agreement between the Participant and the Company, provided,
that the Company may amend this Agreement without further action by the
Participant if such amendment is deemed by the Company to be advisable or
necessary to comply with Code Section 409A. The headings in this Agreement are
inserted for convenience and identification only and are not intended to
describe, interpret, define or limit the scope, extent, or intent of this
Agreement or any provision hereof. Each party has cooperated in the preparation
of this Agreement. As a result, this Agreement shall not be construed against
any party on the basis that the party was the draftsperson.
     16. Notices. Notices given pursuant to this Agreement shall be in writing
and shall be deemed received when personally delivered, or on the date of
written confirmation of receipt by (i) overnight carrier, (ii) facsimile,
(iii) registered or certified mail, return receipt requested, addressee only,
postage prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery. Notice to the Company shall be directed to:
Fuel Tech, Inc.
27601 Bella Vista Parkway
Warrenville, Illinois 60555
Attention: Equity Administration Department, Attn: Assistant Controller
The Company may change the person and/or address to which the Participant must
give notice under this Section 16 by giving the Participant written notice of
such change, in accordance with the procedures described above. Notices to or
with respect to the Participant will be directed to the Participant, or to the
Participant’s executors, personal representatives or distributees, if the
Participant is deceased, or the assignees of the Participant, at the
Participant’s most recent home address on the records of the Company.

12



--------------------------------------------------------------------------------



 



     17. Compliance with Laws. No certificate for Shares distributable pursuant
to the Plan or this Agreement shall be issued and delivered unless the issuance
of such certificate complies with all applicable legal requirements including,
without limitation, compliance with the provisions of applicable state
securities laws, the Securities Act of 1933, as amended from time to time or any
successor statute, the Exchange Act and the requirements of the exchanges on
which Shares may, at the time, be listed, and the provisions of any foreign
securities laws or the rules of foreign securities exchanges, where applicable.
     18. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of the Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     19. Incorporation of the Plan. The Plan, as it exists on the date of the
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Executive Performance RSU Award and the
Agreement shall be subject to all terms and conditions of the Plan. In the event
of any conflict between the provisions of the Agreement and the provisions of
the Plan, the terms of the Plan shall control, except as expressly stated
otherwise.
     20. Governing Law. The laws of the State of New York shall govern the
validity, interpretation, construction, and performance of this Agreement,
without regard to the conflict of laws principles thereof. Any dispute
concerning the interpretation or effect of this Agreement or of the Plan or the
rights of the Participant under the Agreement (other than the Company’s right to
seek an injunction under Section 10 above) shall be resolved according to the
arbitration rules under Section 14.5 of the Plan.
     21. Code Section 409A. It is intended that this Agreement and the Plan be
designed and operated within the requirements of Code Section 409A (including
any applicable exemptions) and, in the event of any inconsistency between any
provision of the Plan or this Agreement and Section 409A, the provisions of
Section 409A shall control. Any provision in the Plan or Agreement that is
determined to violate the requirements of Section 409A shall be void and without
effect. Any provision that is required by Section 409A to appear in the Plan or
Agreement that is not expressly set forth therein shall be deemed to be set
forth therein, and the Plan shall be administered in all respects as if such
provision was expressly set forth herein. Any reference in the Plan or Agreement
to Section 409A or a Treasury Regulation Section shall be deemed to include any
similar or successor provisions thereto.
     (a) The Executive Performance RSU Award including each component RSU Award
part thereof is intended to be exempt from Code Section 409A under the
short-term deferral exception set forth in Code Section or, in the alternative,
to comply with the requirements of Section 409A.
     (b) Notwithstanding anything in the Plan or Agreement to the contrary, if
the Participant should become subject to the 6-month delay rule of Treasury
Regulation Section 1.409A-1(c)(3)(v), then to the extent that the Executive
Performance RSU award, in whole or in part, is subject to Section 409A and the
Participant is a Specified Employee (as defined below) as of the date of
Separation from Service (as defined below), distributions with respect to any
RSUs that have been deferred may not be made

13



--------------------------------------------------------------------------------



 



before the date that is six (6) months after the date of Separation from Service
or, if earlier, the date of the Participant’s death.
     22. Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute but one Agreement.
     23. Definitions. Where used in this Agreement, the following capitalized
terms shall have the following meanings:
     (a) “Cause” shall have the meaning set forth in any employment, consulting,
or other written agreement between the Participant and the Company. In addition,
if there is no employment, consulting, or other written agreement between the
Company and the Participant or if such agreement does not define “Cause” to the
extent provided for below then for purposes of this Agreement, “Cause” both
thereunder and under this Agreement shall mean, as determined by the Committee
in its sole judgment, conviction of the Participant under, or a plea of guilty
by the Participant to any state or federal felony charge (or the equivalent
thereof outside of the United States); any instance of fraud, embezzlement,
self-dealing, insider trading or similar malfeasance with respect to the Company
or its affiliates regardless of amount; substance or alcohol abuse; or other
conduct for which dismissal has been identified in the Company’s Code of
Business Ethics and Conduct or the applicable Employee Handbook of the Company
or its affiliates, or any successor manual, as a potential disciplinary measure.
     In addition, the Participant’s employment or service shall be deemed to
have terminated for Cause if, after the Participant’s employment or service has
terminated, facts and circumstances are discovered that would have justified a
termination for Cause. For purposes of this Plan, no act or failure to act on
the Participant’s part shall be considered “willful” unless it is done, or
omitted to be done, by him or her in bad faith or without reasonable belief that
his or her action or omission was in the best interests of the Company.
     (b) “Confidential Information” means any information (whether or not
specifically labeled or identified as “confidential”), in any form or medium,
that is disclosed to, developed, or learned by the Participant during his/her
status as a Participant, that relates to the business, services, techniques,
know-how, processes, methods, formulations, investments, finances, operations,
plans, research or development of the Company, and that is not generally known
outside of the Company. Confidential Information includes, but is not limited
to: the identity and information concerning the needs and preferences of
current, former, and prospective customers; performance, compensation, and other
personnel data concerning employees of the Company; business plans and
strategies; plans for recruiting and hiring new personnel; trade secrets; and
pricing strategies and policies. Confidential Information does not include the
general skills, knowledge, and experience gained during the Participant’s status
as a Participant and common to others in the industry or information that is or
becomes publicly available without any breach by the Participant of this
Agreement. the Participant agrees that at all times both during this Agreement
and after his/her status as a Participant under this Agreement terminates, the
Participant will not, without the Company’s express written permission, use
Confidential Information for the Participant’s own benefit or the benefit

14



--------------------------------------------------------------------------------



 



of any other person or entity or disclose Confidential Information to any person
other than (i) in the case of disclosures made while the Participant maintained
his/her status as such hereunder, to persons to whom disclosure is required in
connection with the performance of the Participant’s duties for the Company or
(ii) any disclosure requested by a court or regulatory authority with
jurisdiction over the subject matter, in which event the Participant agrees
promptly to notify the Company in advance of and cooperate with the Company in
any efforts to suppress or limit such disclosure.
     (c) “Customer” means any Person (as defined below) who or which is or was a
customer of the Company and with whom the Participant had business contact
during his or her tenure as a Participant hereunder or about whom the
Participant received Confidential Information; provided that a former customer
will only be considered a “Customer” for twelve (12) months after the last date
on which the Company provided products or services (including, without
limitation, marketing services, as determined by the Company in its sole
discretion) to such Person.
     (d) “Determination Date” means the actual date on which the Company awards
RSUs to the Participant under this Agreement after completion of the applicable
Performance Period.
     (e) “Distribution Date” means the date on which the Shares represented by
vested RSUs shall be deemed to be distributed to the Participant, which is the
date on which a RSU vests; provided that, the Distribution Date for a
Participant who elects to defer the distribution of his or her Shares beyond the
date on which the applicable RSU vests will be the earliest of (i) the date the
Participant’s status as a Participant under this Agreement terminates, or
(ii) the end of the deferral period specified by the Participant. Additionally,
if the Participant elects to defer the distribution of his Shares beyond the
date on which the applicable RSUs vests, but a Change in Control occurs after
the applicable RSUs vest, but before the elected deferral period expires, then,
subject to the forfeiture provisions of Sections 7 and 10, the Participant’s
Distribution Date will occur on a date to be determined by the Committee or
Board, as applicable, immediately prior to the effective time of the Change in
Control.
     (f) “Good Reason” shall have the meaning set forth in any employment,
consulting, or other written agreement between the Participant and the Company
and, if there is no employment, consulting, or other written agreement between
the Company and the Participant or if such agreement does not define “Good
Reason” then for purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, without the Participant’s prior written
consent:
     (i) Any material diminution in the Participant’s assigned duties,
responsibilities and/or authority;
     (ii) Any material reduction in the Participant’s base compensation;
     (iii) The Company requires the Participant to be based at a location that
is more than thirty-five (35) miles further from the Participant’s residence
than the location of the Participant’s principal job location or office
immediately prior to

15



--------------------------------------------------------------------------------



 



the Change in Control (except for required travel on Company’s business to an
extent substantially consistent with the Participant’s then present business
travel obligations); or
     (iv) Any other action or inaction that constitutes a material breach by the
Company of any agreement under which the Participant provides services to the
Company.
     Notwithstanding the foregoing, Good Reason shall not exist unless the
Participant gives the Company written notice thereof within sixty (60) days
after its occurrence and the Company shall not have remedied the action or
omission within thirty (30) days after such written notice.
     (g) “Peer Group Companies” means, as of the first day of the Performance
Period, the following companies:

     
A123 Systems
  FuelCell Energy
Active Power
  Met-Pro
American Superconductor
  Peerless Manufacturing
Amerigon
  Plug Power
Ballard Power Systems
  Power Integrations
Capstone Turbine
  Quantum Fuel Systems
Clean Energy Fuels
  RenTech
Energy Conversion Devices
  Syntroleum
Evergreen Solar
  Fuel Systems Solutions

     During the Performance Period, the Committee shall review the companies in
the Peer Group Companies and the Committee may remove any company from the
category of Peer Group Companies if the Committee determines, in good faith and
subject to its sole discretion, that such company should no longer be part of
the Peer Group Companies due to merger, acquisition, disposition, change in
ownership, growth, contraction, or any other event or circumstance affecting the
Company or one of the Peer Group Companies, which the Committee determines, in
good faith and subject to its sole discretion, is appropriate.
     (h) “Performance Period” means, for the Look-Back RSUs, the           
calendar year, and for the Revenue Growth RSUs and the TSR Performance RSUs, the
two-year period commencing                 and ending                .
     (i) “Person” means an individual or any type of business entity.
     (j) “Prospective Customer” means any Person, other than a Customer, toward
whom or which the Company directed specific and material business development
efforts, such as, but not limited to, a detailed proposal or bid, and with whom
the Participant had business contact during his or her tenure as a Participant
hereunder or about whom the Participant received Confidential Information;
provided that such Person will only be considered a “Prospective Customer” for
twelve (12) months after the last date on which such efforts were undertaken by
the Company.

16



--------------------------------------------------------------------------------



 



     (k) “Protected Individual” means an individual who is or was an employee,
consultant or advisor of the Company and with whom the Participant had business
contact at any time during the Participant’s employment or other retention by
the Company or about whom the Participant received Confidential Information ;
provided that such a former employee, consultant or advisor will only be
considered a “Protected Individual” for six (6) months after the last date he or
she was employed by or provided services to the Company.
     (l) “Restricted Stock Unit” or “RSU” means a notional account established
pursuant to an Award granted to a Participant under this Agreement, which is
(i) valued solely by reference to Shares, (ii) subject to restrictions specified
in the Agreement, and (iii) payable only in Shares.
     (m) “Revenue Growth” means, with respect to the Company and each of the
Peer Group Companies, the Revenue Growth reported on Form 10-K for the Company
and each of the Peer Group Companies, respectively, coinciding with the
Performance Period.
     (n) “Separation from Service” shall have the meaning given in Code
Section 409A, and references to termination of employment shall be deemed to
refer to a Separation from Service. In accordance with Treasury Regulation
§1.409A-1(h)(1)(ii) (or any similar or successor provisions), a Separation from
Service shall be deemed to occur, without limitation, if the Company and the
Participant reasonably anticipate that the level of bona fide services the
Participant will perform after a certain date (whether as an employee or as an
independent contractor) will permanently decrease to less than fifty percent
(50%) of the average level of bona fide services provided in the immediately
preceding thirty-six (36) months. All references in this Agreement to
“termination of employment” or “employment termination” or “termination of
status as a Participant under this Agreement” shall be deemed to refer to a
Separation from Service.
     (o) “Specified Employee” has the meaning given to that term in Code
Section 409A and Treasury Regulation §1.409A-1(i) (or any similar or successor
provisions).
     (p) “Total Shareholder Return” or “TSR” means, with respect to the Company
and each of the Peer Group Companies, the reporting company’s total return to
stockholders per share of stock as reported on Form 10-K for the Company and
each of the Peer Group Companies, respectively, coinciding with the Performance
Period.
     In Witness Whereof, the parties have executed this Agreement effective as
of the Effective Date.

                 
 
      Fuel Tech, Inc.    
 
               
 
      By:        
 
Participant
      Its:  
 
   
 
         
 
   

17



--------------------------------------------------------------------------------



 



Exhibit A
to
Executive Performance RSU Award Agreement
Equity Award Factors
     The determination and approval of proposed equity awards by the Company’s
Compensation and Nominating Committee are based on a variety of factors that may
include:

  •   historical equity awards, by employee, by year;     •   intrinsic values
for each equity award, or, when applicable, the fair value of each equity award
using the Black-Scholes option pricing model;     •   the number of equity award
units available for issuance under the Plan;     •   supervisor recommendations
for employee equity awards;     •   the estimate of expected intrinsic value
(e.g., equity award compensation expense) of the aggregate equity award;     •  
Fuel Tech’s financial performance in light of market conditions and operational
considerations, which may be quantitative, qualitative or both;     •  
achievement of individual or company operational objectives;     •   exceptional
and innovative individual performance;     •   individual contribution to a
strategic goal;     •   teamwork;     •   leadership accomplishments; and     •
  employee job level

18



--------------------------------------------------------------------------------



 



EXECUTIVE PERFORMANCE RSU DEFERRAL ELECTION FORM
This Executive Performance RSU Deferral Election Form (“Deferral Election Form”)
is entered into by and between Fuel Tech, Inc. (the “Company”) and
_________________ ( “the Participant” or “you”), who became eligible to receive
an award of Look-Back RSUs, Revenue Growth RSUs and/or TSR Performance RSUs
under the Fuel Tech, Inc. Incentive Plan, as amended (the “Plan”) and a ______
Executive Performance RSU Award Agreement (the “Agreement”), which Agreement was
legally effective _____________, ______. The provisions of the Plan and the
Agreement are incorporated herein by reference in their entirety and supersede
any conflicting provisions contained in this Deferral Election Form. Neither
this Deferral Election Form nor the Plan or the Agreement shall be construed as
giving the Participant any right to continue to be employed by or perform
services for the Company or any subsidiary or affiliate thereof.
1. Deferral of RSUs
You may file a separate deferral election with respect to each form of RSUs you
may be awarded under the Agreement; that is, a deferral election for any
Look-Back RSUs, a deferral election for any Revenue Growth RSUs, and/or a
deferral election for any TSR Performance RSUs.
Any deferral period must be expressed as a number of whole years, not less than
five (5) or more than ten (10), beginning on the Determination Date.
Deferral election must be made no earlier than the Determination Date for the
form of RSUs involved and no later than thirty (30) days after the Determination
Date applicable to the form a RSUs you are electing to defer.
Any such deferral must apply to receipt of all Shares underlying that form of
RSU award; for example, if you were to elect a deferral period of seven
(7) years for any Revenue Growth RSUs, this would result in you receiving Shares
underlying the entire Revenue Growth RSUs award seven (7) years from the
Determination Date regardless of the fact that the Revenue Growth RSUs may have
vested at differing times.
If no deferral period is specified on the Deferral Election Form or if the
Company does not receive from you, a signed and dated Deferral Election Form
within the required election period applicable to any form of RSUs, Shares
underlying those RSUs will be issued as described in the Agreement as soon as
practicable upon vesting of the RSUs.

  o   No deferral. I wish to receive Shares upon vesting of each installment of
RSUs.     o   I wish to defer receipt of all Shares underlying any Look-Back
RSUs until ____ years (minimum of 5) after the Determination Date.     o   I
wish to defer receipt of all Shares underlying any Revenue Growth RSUs until
____ years (minimum of 5) after the Determination Date.     o   I wish to defer
receipt of all Shares underlying any TSR Performance RSUs until ____ years
(minimum of 5) after the Determination Date.

2. Deferral Election Effective Date, Revision of Election During Election Period
This Deferral Election Form must be received by the Company no later than thirty
(30) days after the Determination Date applicable to the form a RSUs you are
electing to defer and will become irrevocable on such date. You may revise this
Deferral Election with respect to the deferral period no later than this due
date, by contacting the Company’s Equity Administration Department, Attn:
Assistant Controller in writing in accordance with the Notice provision set
forth in Section 16 of the Agreement.
Date: _____________________, 201__

      Participant    

   

